Citation Nr: 0126773	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-24 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the 50 percent disability evaluation assigned for 
post-traumatic stress disorder was proper.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from January 1965 to August 
1968.

This appeal arose from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which granted service connection for post-
traumatic stress disorder and assigned a 10 percent 
disability evaluation.  The veteran appealed for the 
assignment of a higher rating.  A June 2001 rating decision 
increased the disability evaluation to 50 percent.

Shortly after the RO's June 2001 decision, the veteran noted 
that he was satisfied with the assignment of the 50 percent 
rating for his post-traumatic stress disorder, but he also 
indicated that he wanted his case forwarded to the Board.  A 
letter was sent by the Board to the veteran in October 2001; 
he was informed that, if he did not respond to the Board's 
request to clarify whether he wished to continue to pursue 
his appeal, the Board would resume its appellate review.  As 
the veteran did not respond, the Board will proceed with its 
adjudication of the appeal.  


FINDING OF FACT

The veteran's post-traumatic stress disorder since August 
1998 has been manifested by a very limited social life, 
frequent flashbacks and nightmares, the inability to get 
along with or to be around people, some obsessive behavior 
and insomnia; his grooming was appropriate, he was well 
oriented with good memory function and without near-
continuous panic or depression affecting the ability to 
function, spatial disorientation, impairment of thought 
process, delusions or hallucinations, suicidal or homicidal 
ideation, intermittent illogical or obscure speech or 
impaired impulse control.




CONCLUSION OF LAW

The assignment of a 50 percent disability evaluation for 
post-traumatic stress disorder is proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Code 9411 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) notes at the outset 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

The veteran is seeking an increased evaluation for post-
traumatic stress disorder.  After examining the record, the 
Board is satisfied that all relevant facts pertaining to the 
veteran's claim have been properly developed.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the veteran's 
claim.  The Board notes that no further assistance to the 
veteran in acquiring evidence is required by the new statute.
The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of an 
increased evaluation for post-traumatic stress disorder as 
the RO has complied with the notice provisions of the VCAA 
and its implementing regulations.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for an increased evaluation for post-traumatic stress 
disorder in the statement of the case issued during this 
appeal.
In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an increased 
evaluation for post-traumatic stress disorder.  The Board 
finds that all relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
Chapter 51.  There has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged by proceeding with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran is seeking an increased evaluation for post-
traumatic stress disorder.  In accordance with 38 C.F.R. 
§§ 4.1, 4.2, 4.41, and 4.42 (2001) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records as well as all other 
evidence of record for a history of the veteran's service-
connected post-traumatic stress disorder.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.

Factual Background

Records from a Veterans Center reflect that the veteran had 
an initial interview in August 1998 with two additional 
sessions in September 1998.  The veteran reported that he was 
doing alright.  It was  noted that he was coping fairly well 
with reasonably good adjustment to post-military life.  He 
indicated that he was not sleeping well, startled easily, had 
flashbacks of Vietnam and slept in a separate bed from his 
spouse due to being awakened by the slightest noise.  
Hypervigilance and anxiety were the most commonly experienced 
symptoms.  He did not like crowds and socialized primarily 
with his spouse.

The veteran had been employed as a mechanic for the Park 
Service for the past 13 years and previously had worked in a 
garage and as a structural iron worker for 7 years.  He had 
been married since 1965 and his marriage was reported to be 
strong.  He had a good relationship with his two sons.  Some 
depression, although not clinical, was noted.  The record 
reflects that following the veteran's initial evaluation, he 
left for vacation with his spouse and, as he did not 
subsequently schedule counseling sessions, his case was 
closed in February 1999.

A VA post-traumatic stress disorder diagnostic examination 
was conducted in December 1999.  At this time it was noted 
that the veteran had not been treated with any prescription 
psychiatric medications and had not received inpatient or 
outpatient psychiatric treatment other then his treatment at 
the Veterans Center.  It was reported that he had difficulty 
holding down a job after service and that his current 
employment with the Park Service was the longest he had held 
a job.

The veteran described his overall mental health as fair to 
good.  He noted intrusive recollections of wartime 
experiences, at least a couple times per day.  He had 
nightmares of these events several times per week and 
experienced flashbacks a couple of times a month.  He had 
intense anxiety and distress over little things that would 
remind him of war.  He avoided talking about his wartime 
experiences and avoided things that dealt with war, such as 
movies and documentaries.

The veteran had some lack of interest in day to day 
activities, although he had maintained employment which gave 
him structure.  He had feelings of detachment from people 
around him, had great difficulty with crowds and had trouble 
experiencing closeness with others.  He and his wife reported 
that their relationship was good.  He had some hope for the 
future and some expectations for the future.  He had had 
chronic insomnia since Vietnam with frequent awakening.  He 
noted some irritability which was worse in the past with 
drinking.  His concentration was good.  He was hypervigilant, 
keeping two guns under his bed and one under his pillow.

It was noted that the veteran was easily startled and his 
responses were considered out of proportion to the stimuli.  
He had had episodes, although not frequent, of sweating and 
fast heart rate when exposed to certain situations such as 
crowds.  Current additional concerns included some obsessive 
checking of the pump house on his property, fearing his pipes 
would freeze.  He had the desire to be isolated, prompting 
him to buy a 40 acre property with no electricity because he 
did not want any nearby neighbors.  He had an inability to 
tolerate being around people, the inability to sleep and the 
inability to engage in leisure activity.

On examination, the veteran was reported to be neatly groomed 
and dressed without unusual tics or mannerisms.  His speech 
was fluent English without dysarthria and he had a normal 
rate and volume.  He was open and cooperative.  He described 
his mood as anxious, which was consistent with his overall 
affect.  In general, his affect was somewhat pensive and with 
some normal range.  He was fully oriented.  His intelligence 
was assessed grossly to be average by educational history, 
vocabulary and grammar.

It was noted that the veteran stated that he had had 
intermittent suicidal thoughts in the past, and some passive 
suicidality where he would drive recklessly with an apathetic 
attitude.  Currently he did not have suicidal ideation and 
had no history of a suicidal attempt.  He had had homicidal 
ideation towards a neighbor that was resolved by moving away 
from the neighbor.  He had no frank paranoid ideations but 
was vigilant and fearful.  His thought processes were goal 
directed, logical and coherent.  There were no signs of 
psychosis during the examination, judgment was felt to be 
grossly intact and there was no evidence of cognitive 
impairment.

The assessment was that the veteran had a current diagnoses 
which included post-traumatic stress disorder.  The veteran 
indicated that he was impaired in the social and to a lesser 
extent the vocational arena.  He currently had adequate 
social support through his spouse.
The final diagnoses included post-traumatic stress disorder, 
mild to moderate, chronic, manifested by intense combat 
experience with a history of a combat wound and current and 
intrusive recollections, nightmares, and flashbacks of this; 
and psychological distress at cues resembling aspects of 
combat, disinterest in participation in leisure activities, 
detachment from others, insomnia, irritability, 
hypervigilance, and exaggerated startle response.  The 
current Global Assessment of Functioning (GAF) score was 65.

As noted above, service connection for post-traumatic stress 
disorder was granted in a June 2000 rating decision.  The 
grant of service connection was made effective on August 14, 
1998, and a 10 percent disability evaluation was assigned.
A hearing on appeal was conducted in December 2000.  At this 
time the veteran and his spouse gave detailed testimony in 
support of his claim.  He related that he found if very 
difficult to talk about Vietnam, experienced anxiety in 
crowds, experienced flashbacks and was anti-social.  It was 
stated that he did not get along with his co-workers and was 
suspicious of them.  He did not sleep well and did not sleep 
in the same bed with his spouse.  He noted that he had 
reviewed his claims file and that all of his treatment 
records appeared to be in the file.

Another VA post-traumatic stress disorder examination of the 
veteran was conducted in March 2001.  The examiner, who noted 
that the veteran was a reliable historian for the purposes of 
this examination, indicated that the veteran's claims file 
was reviewed.  In addition, his spouse was also briefly 
interviewed with the veteran in the room.

The veteran's chief complaint was that he had insomnia and he 
woke up during the night.  He had poor sleep with recurring 
nightmares.  It was noted that he was currently receiving 
sleeping medication to help him with his sleep.  With that 
medication, he had been sleeping a little bit better and 
could sleep up to 3 and 1/2 hours a night.  He felt he was 
constantly on guard, was easily startled at work, and he felt 
that this was getting worse.  He felt very tense, withdrawn 
from family and social interactions, and was feeling more 
withdrawn from his colleagues at work.

The veteran completed 12 years of formal schooling.  He 
joined the military when he was 18 years old.  He had been 
married once and was currently married to that woman, and has 
two children.  He currently lives with his spouse in his own 
home.  He had been managing his own routine financial affairs 
over the last 12 months.  He reported that he had no close 
friends, but he had one Army buddy that he spoke to that 
lived far away, speaking to that person once or twice a year.  
His hobbies included playing guitar and practicing chess with 
his wife.

The veteran did not drink beer on a daily basis but drank a 
12-pack on Friday and a 12-pack on Saturday.  There was no 
history of drug abuse.  He had been gainfully employed over 
the past 12 months.  He had been working for the past 13 
years at the Parks Department as an auto mechanic and he 
worked 40 hours a week.  This was the longest time that he 
had held a job since leaving active duty.

The veteran described his overall health as good but his 
mental health as being significantly more impaired.  Since 
exposure to the traumatic wartime events, the veteran 
reported intrusive recollection of wartime events.  He had 
indicated that he had recurrent distressing dreams and 
nightmares of these events on an average of 24 to 28 days a 
month.  He experienced flashbacks or was re-experiencing 
certain events on an average of 16 days per month.  He had 
intense anxiety and distress when he saw something that 
reminded him of the traumatic wartime events.  For instance, 
snakes, movies, and on a recent vacation apparently to San 
Francisco when they went to Chinatown, he apparently panicked 
with the smells and the scenery there.

In addition to the above, the veteran reported persistent 
avoidance of stimuli or symbols associated with his wartime 
events as manifested by avoiding thoughts or feelings 
associated with the trauma and attempting to avoid activities 
or situations that would arouse memory of the wartime events.  
He reported symptoms of emotional numbing or distancing from 
others as most apparent in his being withdrawn, depressed, 
his feelings of detachment from people around him, and 
difficulty in experiencing loving feelings or closeness with 
others.

The veteran had a moderate expectation for the future, trying 
to fix up the place of some acres that he owned.  Since 
exposure to the traumatic events, the veteran reported he had 
had outbursts of anger for no apparent reason, some decrease 
and problems with concentration, a need to stand watch and 
stay alert and exaggerated startle response, and sweating, 
fast heart rate, and anxiety when exposed to certain 
situations such as crowds and shopping.

When he went to church, the veteran always sat on the aisle 
in the back row and was the first one to exit.  Many of these 
symptoms had been increasing since his first post-traumatic 
stress disorder exam.  Particularly over the last 12 months, 
he reported the following limitations in his activities and 
abilities.  He had increased anxiety and startle at work, he 
worked with a crew of four and hardly talked to them, he did 
not have lunch with them, felt increasing tension at work, 
and acknowledged that his supervisor made absolutely no 
demands on him.  The veteran felt also that his need to stand 
watch had worsened.  His exaggerated startle response had 
worsened.  He and his spouse slept in separate bedrooms 
because he had often awakened in the middle of the night with 
startle reactions and accidentally struck out and hit her, 
and she could not get a good night's sleep.

The veteran was neatly dressed with appropriate grooming with 
no tics or mannerisms.  His speech was goal directed, 
focused, with a normal rate.  He related well to the examiner 
but with some anxiety.  He described his mood as blue and 
down and was consistent with his overall affect.  In general, 
his affect was constricted and he did appear anxious and 
somewhat depressed.  He was oriented to person, place, time, 
and situation.  His intelligence was average.  There was no 
disorder of thought processes as manifested by looseness of 
associations.  His thought content was involved with 
experiencing the flashbacks, with having the distressing 
dreams and nightmares and with becoming socially withdrawn 
and more isolated.

The veteran had passive suicidal ideation, not active and no 
plan.  He was feeling homicidal several years ago, but he had 
not felt homicidal in the last year.  He did have ideas of 
reference regarding his co-workers and feels that they were 
watching him and critical of him.  As indicated above, his 
thought processes were goal directed, logical, and coherent.  
There was no evidence of psychosis during the examination.  
There was no distortion of perceptual abilities such as 
hallucinations and delusions, but there were clear ideas of 
reference.  His judgment for hypothetical situations and 
insight into his current life situation were intact.  His 
cognitive processes, remote memory, and short-term recall for 
three items at five minutes were also intact.

The examiner stated that, based on these findings, it 
appeared that the veteran had a current diagnosis of post-
traumatic stress disorder, moderately severe.  His current 
social and economic situation was consistent with the course 
of the diagnosis as expressed in this veteran's psychiatric 
history and current mental status examination.  The veteran 
indicated he was impaired in the social and vocational 
arenas.  He currently had adequate social support to sustain 
him.  In the examiner's opinion, the veteran was capable of 
managing his own routine financial affairs.  The GAF score 
was 55.

The examiner felt that since the last exam, the veteran's 
functional status and quality of life had clearly diminished.  
Based on the symptoms described above, he was becoming 
increasingly isolated, more tense at work, possibly more 
suspicious at work, more anxious at work, increasingly 
frightened and startled, and actually may be on the verge of 
asking for some kind of transfer.  The examiner opined that 
the veteran's post-traumatic stress disorder symptoms had 
impaired his functional status and quality of life and caused 
increased limitation of function since the last evaluation.

The examiner observed that the veteran's intermittent alcohol 
abuse which occurred on the weekends, primarily on a Friday 
or Saturday night, was somewhat correlated with his post-
traumatic stress disorder symptoms. and that basically the 
veteran used alcohol to numb his symptoms and to decrease his 
nightmares.  Unfortunately, alcohol had an adverse effect on 
those things and was a depressant and just exacerbated his 
symptoms.  He also used alcohol to escape and to try to get a 
good night's sleep.  The examiner felt that his alcohol abuse 
was a means of coping with his post-traumatic stress disorder 
symptoms.

As noted above, in a June 2001 rating decision, a 50 percent 
disability evaluation was assigned, effective on August 14, 
1998.

Analysis

The veteran is seeking an increased disability evaluation for 
the period beginning August 14, 1998, the date that the grant 
of service connection for post-traumatic stress disorder 
became effective.  The Court in Fenderson v. West, 12 Vet. 
App. 119 (1999), concluded that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance", is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found- a practice known as "staged" 
ratings.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected post-traumatic 
stress disorder with depression is currently rated as 50 
percent disabling under Diagnostic Code 9411.

Under the criteria for rating mental disorders, 38 C.F.R. 
§ 4.130, a 100 percent disability evaluation is in order when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation contemplates that there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board finds that the evidence of record does not 
approximate a level of disability relative to the veteran's 
post-traumatic stress disorder sufficient to warrant a 
disability evaluation in excess of 50 percent.  While it has 
been reported that the veteran has a limited social life with 
no real friends and does not have any defined social 
activities, not only was his judgment for hypothetical 
situations intact but his thought processes were goal 
directed, logical, and coherent.  There were clear ideas of 
reference, but his insight into his current life situation 
and cognitive processes were intact as was his remote memory 
and short-term recall.  The Board further notes that the VA 
psychiatric examinations in December 1999 and March 2001 
revealed GAF scale scores of 65 and 55, respectively.  The 
United States Court of Appeals for Veterans Claims has noted 
that a GAF rating of 55 to 60 indicates moderate difficulty 
in social, occupational, or school functioning.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Such GAF 
scores do not support a rating in excess of 50 percent.

Moreover, the findings on examination included no disorder of 
thought processes as manifested by looseness of associations, 
no delusions or hallucinations and he denied current suicidal 
or homicidal thoughts.  The veteran's grooming appeared to be 
appropriate, he was oriented to person, place, and time, no 
ritualistic behavior was noted and no impulse control 
difficulties were observed or described.  The Board finds 
that, as most of the criteria for a 70 percent disability 
evaluation has not been satisfied, no more then a 50 percent 
disability under Code 9411 is appropriate for the veteran's 
post-traumatic stress disorder with depression.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4, Code 9411.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  As the evidence is not so evenly 
balanced the benefit of the doubt is not for application.  38 
U.S.C.A. § 5107.


ORDER

The 50 percent disability evaluation assigned for post-
traumatic stress disorder is proper.  The appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

